EXHIBIT 10.36

AMENDMENT NO. 3

to

RECEIVABLES SALE AGREEMENT

Dated as of March 20, 2008

THIS AMENDMENT NO. 3 (this “Amendment”) is entered into as of March 20, 2008 by
and among JABIL CIRCUIT, INC., a Delaware corporation (“Jabil”), JABIL CIRCUIT
OF TEXAS, LP, a Florida limited partnership (“Jabil Texas”), JABIL DEFENSE AND
AEROSPACE SERVICES, LLC, a Delaware limited liability company (“Jabil Defense”),
JABIL GLOBAL SERVICES, INC., a Florida corporation (“Jabil Global Services,”
together with Jabil, Jabil Texas, Jabil Defense and each other Subsidiary of
Jabil which enters into a Joinder Agreement, each individually, an “Originator”
and collectively, the “Originators”), and JABIL CIRCUIT FINANCIAL II, INC., a
Delaware corporation (“Buyer”).

PRELIMINARY STATEMENTS

A. The Originators and Buyer are parties to that certain Receivables Sale
Agreement dated as of February 25, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “RSA”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the RSA.

B. The Originators and Buyer have agreed to amend the RSA on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, Exhibit I
to the RSA is hereby amended to add the following sentence at the end of the
definition of “Receivable”:

The term “Receivable” shall not include any Excluded Receivable.

Section 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon the latest to occur
of (i) the date hereof and (ii) receipt by the Agent of one copy of this
Amendment duly executed by each of the parties hereto.

Section 3. Covenants, Representations and Warranties of the Originators.

(a) Upon the effectiveness of this Amendment, each of the Originators hereby
reaffirms all covenants, representations and warranties made by it in the RSA,
as amended, and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the effective date of this Amendment.



--------------------------------------------------------------------------------

(b) Each of the Originators hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, that no
event shall have occurred and be continuing which constitutes an Termination
Event or a Potential Termination Event.

Section 4. Reference to and Effect on the RSA.

(a) Upon the effectiveness of this Amendment, each reference in the RSA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RSA as amended hereby, and each reference
to the RSA in any other document, instrument or agreement executed and/or
delivered in connection with the RSA shall mean and be a reference to the RSA as
amended hereby.

(b) Except as specifically amended hereby, the RSA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Buyer or any of its assigns
under the RSA or any of the other Transaction Documents, nor constitute a waiver
of any provision contained therein.

Section 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT, INC.   By:  

/s/ SERGIO CADAVID

  Name:   Sergio Cadavid   Title:   Treasurer Address:   10560 Martin Luther
King, Jr.   Street North   St. Petersburg, FL 33716   Attn: Forbes Alexander,
CFO   cc: General Counsel Fax:   (727) 579-8529 JABIL CIRCUIT OF TEXAS, LP, By:
 

Jabil Texas Holdings, LLC,

its sole General Partner

  By:   Jabil Circuit, Inc. its sole Manager and Member   By:  

/s/ SERGIO CADAVID

  Name:   Sergio Cadavid   Title:   Treasurer Address:   10800 Roosevelt Blvd.  
St. Petersburg, FL 33716   Attn: Forbes Alexander, CFO   cc: General Counsel
Fax:   (727) 579-8529

 

Signature Page to Amendment No. 3 to RSA



--------------------------------------------------------------------------------

JABIL GLOBAL SERVICES, INC,   By:  

/s/ SERGIO CADAVID

  Name:   Sergio Cadavid   Title:   Treasurer Address:   10800 Roosevelt Blvd.  
St. Petersburg, FL 33716   Attn: Forbes Alexander, CFO   cc: General Counsel
Fax:   (727) 579-8529 JABIL DEFENSE AND AEROSPACE SERVICES, LLC By:  

Jabil Circuit, Inc.

its sole Member

  By:  

/s/ SERGIO CADAVID

  Name:   Sergio Cadavid   Title:   Treasurer Address:   10800 Roosevelt Blvd.  
St. Petersburg, FL 33716   Attn: Forbes Alexander, CFO   cc: General Counsel
Fax:   (727) 579-8529

 

Signature Page to Amendment No. 3 to RSA



--------------------------------------------------------------------------------

JABIL CIRCUIT FINANCIAL II, INC.   By:  

/s/ MARTY SHOOTER

  Name:   Marty Shooter   Title:   President & Treasurer Address:   300 Delaware
Avenue   Suite 12119   Wilmington, DE 19801   Attn: John Koach   Assistant
Treasurer Fax:   (302) 654-7584

 

Signature Page to Amendment No. 3 to RSA